 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Association for the Advancement of ColoredPeople, Employer-Petitioner, and Community andSocial Agency Employees Union, District Council1707, American Federation of State, County andMunicipal Employees, AFL-CIO. Case 2 UC 140March 26, 1979DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING ANI) MEMBERS JENKINSANI) MURPHYOn August 31. 1978, the Acting Regional Directorfor Region 2 issued a Decision and Order ClarifyingBargaining Unit in the above-entitled proceeding or-dering that the existing bargaining unit' be clarified toexclude 12 job classifications as managerial or confi-dential2and to include the administrative assistant tothe general counsel and 8 program directors.3There-after, in accordance with Section 102.67 of the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended, the Employer filed a timely re-quest for review of the Acting Regional Director'sdecision. Contending that the eight program directorsshould be excluded from the unit as supervisory ormanagerial and that the administrative assistant tothe general counsel should be excluded as supervisoryor confidential, the Employer maintains that the Act-ing Regional Director's contrary findings regardingtheir status are erroneous and depart from officiallyreported precedent.By telegraphic order dated November 3, 1978, theNational Labor Relations Board granted Employer'srequest for review only with respect to the eight pro-gram directors' supervisory status.4In all other re-' As set forth in the parties' most recent collective-bargaining agreement.effective from January I. 1977. to June 30. 1978. the unit consists of:All of the employees who work in the service of. and are compensatedby, the National Office of the Association, excepting the following: Ex-ecutive Director, Assistant D)irectors Director of the Washington Bu-reau. Director of Branches and Field Administration. Assistant Directorof Branches and Field Administration. General Counsel AssociateGeneral Counsel, Attorneys in the Legal Department. Regional Direc-tors. Directors of Public Relations. Associate Public Relations Director.Director of Office Administration Assistant Office Manager. Editor ofThe Crisi., the Comptroller, Chief Accountant. I)irector of lHousing.Director of Youth and College Division, )irector of Education, andDirector of Labor.2 The associate director for operations, director of personnel, secretary tothe director of personnel, associate director for branch and field services.associate director for programs. director of research, policy and plans, secre-tary to the director of research, policy and plans, executive assistant to theexecutive director, deputy executive director, secretary to the deputy execu-tive director, administrative secretary to the executive director, and adminis-trative assistant to the comptroller.3 The eight program directors ordered included are the directors of com-munications, economic development, religious affairs, the emergency relieffund, voter education, armed services and veteran affairs, membership, andlife membership.The Board's telegraphic order also granted the Employer's motion tostay the Acting Regional Director's decision insofar as it pertains to thematter under review.spects, the request for review was denied. Thereafter,both the Employer and the Union filed briefs on re-view.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and makes the following findings:The Employer, a New York nonprofit corporationwith its principal office and national headquarters lo-cated in New York, New York, is engaged as a civilrights organization in promoting the elimination ofracial prejudice and in seeking to attain equal statusfor minorities in the United States. The Employer hasabout 1,700 branch offices located throughout theUnited States, 7 regional offices, and 30 state affili-ates. There are about 125 employees on a nationwidebasis, 80 of whom work at the New York headquar-ters. The parties have had a collective-bargaining re-lationship for over 20 years.The executive director, who is assisted by an execu-tive assistant,sis responsible for the Employer's over-all functioning.6The next level below the executivedirector is that given the informal title of "seniorstaff," comprised of the associate directors of opera-tions, branches and field services, and programs, thegeneral counsel, the director of the Washington Bu-reau, the comptroller, and the director of public rela-tions. Each of the three associate directors is respon-sible for the supervision of a portion of theEmployer's operations. All of the eight program di-rectors whose status is disputed here report directly toone of the associate directors.As a result of the Employer's reorganization in Au-gust 1977, 14 new job positions were created. Of theeight program director positions disputed here,three-- the directors of communications, religious af-fairs, and economic development were establishedby this reorganization and are not now in the bar-gaining unit.The director of communications, Angela Shaw,was hired in January 1978. Shaw is responsible forcoordinating programs to identify the treatment ofminorities in the electronic media. As the Acting Re-gional Director stated, she is required to review pend-ing Federal Communications Commission legislation,to meet with various professional organizations in thecommunication field, to prepare and submit recom-' It is projected that a deputy executive director will also be hired, a posi-tion that is not yet filled.' The Employer's 64-member board of directors meets quarterly and hasthe authority to "establish major administrative and other policies concern-ing the affairs of the Association." A subordinate 15-member executive com-mittee meets monthly and is empowered to "decide such matters of policy asmay arise between regular Board meetings."241 NLRB No. 52430 NATIONAL. ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPIEmendations on communications policy to the execu-tive director and the board of directors for approval,to testify before regulatory agencies, to submit traveland monthly activity reports to the associate directorfor programs, and to draft press releases relating tothe area within her charge subject to review by theassociate director for public information.Like all program directors, Shaw has a secretarywho performs all required typing. The record indi-cates that the hiring of clerical employees is the re-sponsibility of director of personnel, William Penn.After recruiting, interviewing, and testing all clericals,Penn initially determines an applicant's fitness for aparticular department. Once selected, however, allclerical personnel must successfully complete a 1-month probationary period. All program directors,including Shaw, are required to submit performanceappraisals of the clericals in their respective depart-ments for the probationary period. According toPenn's uncontradicted testimony, the program direc-tor's evaluation would be the "determining factor" asto whether or not the clerical employee would remainin the department. Penn elaborated that after a badevaluation from a program director, the clerical em-ployee would be "automatically terminated from thatparticular department" although personnel mighthave the clerical transferred to another departmentrather than have the employee terminated.7In light ofPenn's undisputed testimony, we must disagree withthe Acting Regional Director's finding that the evalu-ations "have no substantial and immediate impact onthe secretary's employment."Penn also testified, without contradiction, that eachprogram director, including Shaw, has the authorityto authorize overtime for the person he or she super-vises. According to Penn, the program directors au-thorize overtime on their own without the prior orsubsequent approval of the personnel department.Unlike the other program directors, Shaw has anassistant director. The assistant reports directly toShaw and receives assignments from her. The asso-ciate director for programs, Kenyon Burke, who ad-ministratively supervises Shaw and the communica-tions department, explained that he hired Shaw andher assistant, both of whom started at the same time.Burke added, without contradiction, that had Shaw"already been in place, then she would have hired theAssistant." This authority was not discussed by theActing Regional Director.The director of religious affairs is Reverend JuliusCaesar Hope. His function is to develop programs to7 Program directors are also responsible ftor submiltting annual evaluationsof the clerical within their respective departments At the time of the hearingwhich was held in late Ma) and early June 1978, the annual ealuationforms were being revised and Penn had notl ?et received an annual evalu-ation in his capacit\ as director of personnel. Penn assumed that position inOctober 1977involve religious bodies in the Employer's policiesand programs. Like other program directors, Rever-end Hope administers his own budget, travels exten-sively, and submits monthly activity reports. He has asecretary and he reports to the associate director forprograms. Director of Personnel Penn's uncontra-dicted testimony regarding the program directors' re-sponsibility to evaluate clericals within their depart-ments and to authorize overtime applies to ReverendHope as well.The new position, director of economic develop-ment, was not filled at the time of the hearing. Thisdirector's responsibilities will require the develop-ment of programs identifying the factors behind mi-norities' economic problems. The position will alsorequire reviewing economic legislation, preparingeconomic analyses, meeting with officials of regula-tory and legislative bodies, and giving technical as-sistance on economic issues when requested. The di-rector of economic development will report to theassociate director for programs and will have a bud-get and a secretary. According to Penn's testimony,this director will also evaluate the secretary within thedepartment and authorize overtime.The five remaining positions at issue here, the pro-gram directors of the emergency relief fund, votereducation, armed services and veteran affairs, mem-bership, and life membership, are presently includedin the unit. Penn's testimony regarding the programdirectors' responsibility to evaluate clerical employeeswithin their respective departments and to authorizeovertime is not refuted as to any of these directors.The director of the emergency relief fund, CarolynColeman, works in the Atlanta regional office and isone of two program directors at issue here who doesnot work at the New York headquarters. Coleman isresponsible for administering the program fromwhich limited financial assistance, $10 to $150, is pro-vided to persons in need. The program services Mis-sissippi, North Carolina, South Carolina, and Geor-gia. Coleman processes requests for assistance,decides whether there is need based upon guidelinesdevised by the Employer, and forwards the applica-tions and checks to the associate director for opera-tions in New York for her signature and approval.She also counsels families on nutrition and economicproblems, assists in fund raising. conducts workshopson poverty and nutrition issues, and requests and dis-tributes funds in disaster or other emergency situ-ations subject to the approval of the associate directorfor operations or the executive director. Like otherprogram directors, Coleman travels extensively, has abudget. submits monthly activity reports, and has asecretary.The director of voter education, W. C. Patton, isresponsible for increasing voter registration in areas431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith a heavy concentration of the unregistered blackvoters, encouraging and motivating people to vote,and monitoring the voting records of elected officials.Patton administers a budget of about $40,000; identi-fies the election districts where voter education cam-paigns are to be conducted based upon his review ofvoting records, population studies, and other electoralinformation; decides which groups will receive grantsand the amount of the grant for voter registrationdrives; directs voter registration campaigns relyingupon his knowledge and experience; conducts work-shops on voter education of the Employer's variousregional and state association meetings as well as thenational convention; meets with elected officials andrepresentatives of organizations interested in voterregistration; prepares literature and other material;submits monthly reports to the associate director forprograms; and is directly accountable to the comp-troller for his disbursements. Patton's office is in Bir-mingham, Alabama, and he has a secretary, a unitposition, who performs all his clerical work. In con-nection with voter registration campaigns, Patton has,on occasion, hired temporary campaign workers.8Julius Williams, the director of armed services andveteran affairs, is responsible for processing inquiriesand complaints from active and inactive minority ser-vicemen relating to discriminatory treatment in themilitary and to problems with the Veterans Adminis-tration. He reviews legislation, visits military installa-tions and veterans service-related organizations,meets with the Employer's veterans committee mem-bers, and prepares statements and recommendationssubject to management approval. He also developsprograms subject to the approval of the associate di-rector of programs. In addition, the Pentagon hasused him to resolve racial conflicts within militarybases. Williams has a budget and an expense accountand, like the other program directors, he has a secre-tary who performs all of his clerical work.At the time of the hearing, the director of member-ship had been vacant since March 13, 1978, and thedirector of life membership was held by EdwardMuse. Their job functions are similar. Both positionsreport to the associate director for branch and fieldservices and require the submission of monthly re-ports of their activities.The director of membership works in the NewYork headquarters with four clerical employees, thesupervisor of typing and processing, and three otherclericals. Although the supervisor of typing and pro-cessing, a unit position, generally oversees the work ofthe remaining three clericals, the director has similarresponsibility to that of other program directors to8 As the Acting Regional Director stated, the record neither indicates the"frequency or scope" with which temporary workers have been used norwhether they are bargaining unit members.evaluate the clerical employee within the membershipdivision and to authorize overtime. The director ofmembership is also responsible for developing and co-ordinating the Employer's membership campaign inconsultation with and subject to the approval of theassociate director for branch and field services. In thisregard, the director develops materials for use in theEmployer's 1,700 branch offices and youth units, con-ducts membership workshops and campaigns, andtravels extensively. The membership director alsoprocesses new and renewal membership reports andmaintains current membership lists.The responsibilities of the director of life member-ship, Edward Muse, are basically comparable exceptthat his duties involve generating life members, cor-porate life members, and golden heritage life mem-bers.9Subject to the approval of the associate directorfor branch and field services, Muse develops and co-ordinates life membership campaigns for the Employ-er's 1,700 branches and 30 states associations, solicitsand processes life memberships, keeps records of thevarious categories of life memberships, conductsmembership workshops, and meets with corporateand other organizations to stimulate life member-ships. Like other program directors, Muse has a secre-tary and his division also is assigned three other cleri-cal positions which were unfilled at the time of thehearing.On these facts, especially considering the directorof personnel's uncontradicted testimony that the pro-gram directors have the responsibility to assign over-time and to give performance appraisals for theirclericals which, at the very least, can affect the cleri-cals' tenure of employment within their respective de-partments, we find that the eight program directorsare supervisors within the meaning of the Act and weshall clarify the unit to exclude their job classifica-tions as well as those already excluded by the ActingRegional Director.'0In making this determination,we also note that the eight program directors in ques-tion are the highest ranking employees in their respec-tive departments and that their inclusion in the unitwould therefore leave no on-the-spot supervision overclerical employees in eight of the Employer's depart-ments-all of which reinforces our conclusion."9 Life members are persons who have contributed at least $500: corporatelife members contribute at least $2.500: and golden heritage life memberscontribute at least $1,000.10 Also unrefuted was the associate director for programs' testimony thatDirector of Communications Shaw has the authority to hire her assistant inthe event of a vacancy.1I Regarding the directors of voter education and the emergency relieffund whose respective departments are located in Birmingham, Alabama,and Atlanta, Georgia, and thus remote with respect to the New York head-quarters. a contrary finding would lease them and their clencals withoutimmediate supervision.432 NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLEORDERIt is hereby ordered that the unit of employees cov-ered by the collective-bargaining agreement betweenthe National Association for the Advancement ofColored People and Community and Social AgencyEmployees Union, District Council 1707, AmericanFederation of State, County and Municipal Employ-ees, AFL-CIO, be clarified to exclude not only theclassifications of associate director for operations, di-rector of personnel, secretary to the director of per-sonnel, associate director for branch and field ser-vices, associate director for programs, director ofresearch, policy and plans, secretary to the director ofresearch, policy and plans, executive assistant to theexecutive director, deputy executive director, secre-tary to the deputy executive director, administrativesecretary to the executive director, and administrativeassistant to the comptroller, but also to exclude thedirector of communications, director of economic de-velopment, director of religious affairs, director of theemergency relief fund, director of voter education, di-rector of armed services and veteran affairs, directorof membership, and director of life membership, andto include the classification of administrative assistantto the general counsel.CHAIRMAN FANNING, dissenting:I would adopt the Acting Regional Director's Deci-sion and Order clarifying bargaining unit for reasonsstated by him.433